     Case 2:21-cv-00455-GMN-BNW Document 17 Filed 05/13/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and CHICAGO
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                              UNITED STATES DISTRICT COURT
17                                        DISTRICT OF NEVADA
18     US BANK, NATIONAL ASSOCIATION,                   Case No.: 2:21-CV-00455-GMN-BNW
19                           Plaintiff,                 STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   SECOND REQUEST
       INC. et al.,
22
                             Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and
25
     Chicago Title of Nevada, Inc. (“Chicago Agency”) (collectively “Defendants”) and plaintiff U.S.
26
     Bank National Association (“U.S. Bank”), by and through their respective attorneys of record,
27
     which hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00455-GMN-BNW Document 17 Filed 05/13/21 Page 2 of 3



1           1.      On March 18, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On March 18, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On April 13, 2021, the Court granted the parties’ first stipulation extending
6    Defendants deadline to respond to the complaint to May 17, 2021 (ECF No. 9);
7           4.      Counsel for Defendants request a 15-day extension, through and including June 1,
8    2021, for Defendants to file their respective responses to U.S. Bank’s complaint to afford
9    Defendants’ counsel additional time to review and respond to U.S. Bank’s complaint.
10          5.      Counsel for U.S. Bank does not oppose the requested extension;
11          6.      This is the second request for an extension made by counsel for Defendants, which
12   is made in good faith and not for the purposes of delay.
13          7.      This stipulation is entered into without waiving any of Defendants’ objections
14   under Fed. R. Civ. P. 12.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00455-GMN-BNW Document 17 Filed 05/13/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ deadline to respond to the complaint is hereby
2    extended through and including June 1, 2021.
3    Dated: May 13, 2021                            SINCLAIR BRAUN LLP
4

5                                                   By:     /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
6                                                         Attorneys for Defendants
                                                          CHICAGO TITLE INSURANCE COMPANY
7                                                         and CHICAGO TITLE OF NEVADA, INC.
8    Dated: May 13, 2021                            WRIGHT FINLAY & ZAK, LLP
9

10                                                  By:    /s/-Darren T. Brenner
                                                          DARREN T. BRENNER
11
                                                          Attorneys for Plaintiff
                                                          U.S. BANK NATIONAL ASSOCIATION
12

13   IT IS SO ORDERED.

14                May_____
            Dated this 18, 2021.
                            day of _____________, 2021.

15                                              __________________________________________
                                                BRENDA WEKSLER
16                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
